ST. PAUL, J.
Plaintiff sued defendant for rent and under a writ of provisional seizure levied upon the contents of the leased premises.
One Hüberwáld was a sub-tenant and owed rent for the current month. In order to release the seizure as to the effects belonging to him he paid the rent to the sheriff.
*137January 22nd, 1912.
'Thereafter he intervened herein hy rule wherein he alleged that said rent was paid to the sheriff by error and should have been deposited in the registry of the Court; that he had given notes for his rent, and he now found that defendant had negotiated the note for the current month with one Jas. T. Nix, who also claimed the amount thereof.
Wherefore he prayed that said amount he transferred to the registry of the Court as a deposit for account of whom it might concern, and that same be decreed to be a full discharge of all his obligations under the lease.
This rule was made absolute to the extent only of ordering the amount to remain in the hands of the sheriff without prejudice to the rights of Nix the holder of the. note, whatever these might be.
Thereafter plaintiff moved the Court tó order the amount paid over to her. And this rule having been made absolute, Nix appeals.
The ruling appealed from is correct; whatever rights Nix may have as holder of the note they are to be exercised against Huberwald individually as drawer thereof. But the money paid to the sheriff by Huberwald must be applied to plaintiff’s claim. A lessor has the right to seize the effects of a subtenant up to the amount of rent due by the latter, regardless of the fact that notes for such rent may have been given to the tenant and by him negotiated with third persons.
Tulane Improvement Co. Ltd., vs. Green Photo Supply Co., 124 La. 619.
Judgment affirmed.